Ekwall, Judge:
Plaintiff herein claims that duty which was assessed on 90 alarm clocks should be refunded for the reason that said clocks were exported under customs supervision. The collector assessed duty at the rate of $1 each, plus a tax of 65 percent ad valorem and 3 cents per pound, as being in chief value of copper, under paragraph 368 of the Tariff Act of 1930 and I. R. C. 3425.
At the trial held at the port of Miami counsel entered into the following stipulation:



It was further agreed that no marking duty was imposed and that the sole question in issue is whether the 90 clocks are subject to duty.
*495Section 558 (b) of the Tariff Act of 1930, as amended by section 24 of the Customs Administrative Act of 1938 (T. D. 49646; 19 U. S. C. 1940 ed. § 1558 (b)), is in the following language:
(b) When articles are exported or destroyed under customs supervision after once having been released from customs custody, as provided for in subsection (c) of section 1304 of this title, such exportation or destruction shall not exempt such articles from the payment of duties other than the marking duty provided for in such subsection (c).
No briefs have been filed. Plaintiff contends in its protest that the goods were in customs custody in that they were covered by a warehouse bond. Inasmuch as the case of clocks here involved was withdrawn from warehouse for consumption and delivered to the importer this contention is without merit.
The statute is plain and unambiguous, and we find no facts in the case as presented which would entitle the plaintiff to the relief claimed. See Franklin Sugar Refining Company v. United States, 202 U. S. 580, 50 L. ed. 1153; Illinois Central Railroad Co. v. United States, 2 Cust. Ct. 422, C. D. 168; United States v. Maine Central Railway Co., 9 Ct. Cust. Appls. 192, T. D. 38015.
The protest is overruled. Judgment will be rendered for the defendant.